DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In view of the Terminal Disclaimer having been approved on 12/29/2020, the nonstatutory double patenting rejection over Patent No. 9,213,365 and 10,540,087 is withdrawn.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 12/29/2019.

As for Applicant’s argument regarding claims 20-40: “Claims 20-40 stand rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 3, 5, 8, 10, 11, and 13 of U.S. Patent No. 9,213,365 and claims 20, 23, 24, 26-29, 34, and 38 of U.S. Patent No. 10,540,087. An appropriate Terminal Disclaimer is submitted herewith. This Terminal Disclaimer is thought to render the rejection moot and place all pending claim into condition for allowance. Accordingly, the Applicant respectfully requests withdrawal of the rejection and the issuance of a Notice of Allowance.” (Remarks, page 9); examiner agrees.  Therefore, in view of independent claims 20, 28, and 35 reciting previously indicated allowable subject matter, claims 20, 28, and 35 are allowed.

The dependent claims are also allowed.


Allowable Subject Matter
Claims 20-40 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 20, 28, and 35 are allowable over the prior art of record.  These claims were indicated as containing allowable subject matter in the Office Action dated 9/29/2020.
The dependent claims further limit the allowable parent claims, respectively, and thus, are also allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Yaron Cohen/
Examiner, Art Unit 2626